NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                 Nos. 20-3072 & 20-3076


                            UNITED STATES OF AMERICA

                                             v.

                                   DENZEL GLOVER,
                                               Appellant


                                  On Appeal from the
                               United States District Court
                        for the Western District of Pennsylvania
                  (D.C. Nos. 2-19-cr-00013-001 & 2-20-cr-00070-001)
                          The Honorable Donetta W. Ambrose


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  November 12, 2021

             Before: HARDIMAN, MATEY, and SCIRICA, Circuit Judges

                           (Opinion filed: November 19, 2021)



                                        OPINION *




       *
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.
       Denzel Glover, a previously convicted felon, was arrested for carrying two

concealed handguns. He moved to suppress the firearms, alleging the arresting officer

lacked reasonable suspicion for the stop. The District Court denied the motion, and this

appeal followed. But Glover waived the argument he now advances, and in any event, the

arresting officer’s personal knowledge created reasonable suspicion. So we will affirm the

District Court’s order.

                                      I. BACKGROUND

       Pittsburgh police officers responding to a report of domestic violence observed a

man later identified as Glover who fit the suspect’s description. They also recognized

Glover from internet posts depicting Glover carrying firearms. And they knew Glover to

be affiliated with a local gang, known for violent behavior. Finally, based on the internet

images and reports from detectives, the officers believed Glover was a minor under the age

of twenty-one.

       As the officers approached, Glover turned his body away from the patrol car and

reached toward his waistband. Stepping out of their car, both officers saw an L-shaped

object inside Glover’s jacket. The officers restrained Glover and discovered two handguns

on his person. Glover was indicted for multiple firearms offenses and moved to suppress

the weapons. The District Court denied the motion, and Glover entered a guilty plea

preserving his right to appeal that ruling. Finding no error, we will affirm. 1



       1
          The District Court had jurisdiction under 18 U.S.C. § 3231 and we have
jurisdiction in Case No. 20-3076 under 28 U.S.C. § 1291. As noted, while Glover was

                                              2
                                     II. DISCUSSION

       Glover argues the District Court erred by denying his motion to suppress the

firearms found on his person. We review the factual findings of the District Court for clear

error, and exercise plenary review over legal determinations. United States v. Lewis, 672

F.3d 232, 236–37 (3d Cir. 2012).

A.     Waiver

       Under a long-standing reading of the Fourth Amendment, “[w]hen a police officer

has ‘a reasonable, articulable suspicion that criminal activity is afoot,’ he or she may

conduct a ‘brief, investigatory stop.’” United States v. Whitfield, 634 F.3d 741, 744 (3d

Cir. 2010) (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). Pennsylvania prohibits

anyone from carrying a concealed handgun without a license, 18 Pa. Cons. Stat. Ann. §

6106, and prohibits anyone under the age of twenty-one from obtaining a license, 18 Pa.

Cons. Stat. Ann. § 6109(b). Glover does not dispute the officers’ reasonable belief that

Glover was concealing a firearm, but argues the District Court clearly erred by finding

arresting-Officer Moon knew Glover to be under the age of twenty-one.

       The Government contends this argument is waived. Glover’s motion to suppress

argued that “no reasonable suspicion . . . supported the police seizure of [Glover’s]

firearms” and that “[n]o credible basis existed for either Mr. Moon or Mr. Denis to believe

that Mr. Glover was engaged in criminal activity, posed a threat to himself, or posed a


indicted on multiple federal firearms charges, he pleaded guilty to a single count in a
separate information. In exchange for his plea, the Government dismissed the indictment.
Glover filed a notice of appeal in his now-dismissed case, docketed in this Court as Case
No. 20-3072. As we lack jurisdiction over that appeal, we will dismiss.

                                             3
threat to others.” (App. at 40.) But those contentions raise only the general issue of

reasonable suspicion, not specific, preservable arguments about why the officers lacked

reasonable suspicion. United States v. Joseph, 730 F.3d 336, 337 (3d Cir. 2013); see also

id. at 340 (distinguishing between “issues” and “arguments,” and explaining that the former

can encompass “more than one of the latter”).

       Glover’s generalized motion to suppress did not preserve the argument that Officer

Moon lacked reasonable suspicion that Glover was under twenty-one.

B.     Reasonable Suspicion

       But even assuming this argument is not waived, the District Court did not err.

Reasonable suspicion considers the totality of the circumstances, requiring “less than

probable cause, but . . . ‘at least a minimal level of objective justification for making the

stop.’” Whitfield, 634 F.3d at 744 (quoting Wardlow, 528 U.S. at 123). And since Glover

challenges the District Court’s factual finding that Officer Moon did not know that Glover

was under twenty-one, we will affirm unless the finding is clearly erroneous.

       Glover focuses on the factual basis for one part of Officer Moon’s testimony basing

his knowledge of Glover’s age on conversations with police detectives. But the District

Court did not rely solely on that exchange, noting, for example, that “Moon also had

developed his own intelligence on Glover through watching Glover’s music videos posted

to Facebook and YouTube.” (App. at 5.) Although Glover disputes that conclusion, it is

not without support, and certainly not clearly erroneous. The District Court properly denied

Glover’s motion to suppress.

                                     III. CONCLUSION


                                             4
      For these reasons, we will affirm the District Court in Case No. 20-3076, and

dismiss the appeal in Case No. 20-3072.




                                          5